Citation Nr: 0029812	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  96-42 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased original (compensable) rating 
for traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hypertension and right knee strain.  
Subsequently, the veteran perfected an appeal as to these 
issues.

In April 1998 the Board found the veteran's claims were well 
grounded and remanded the case of additional development.

In March 1999 the RO granted entitlement to service 
connection for traumatic arthritis of the right knee with 
fimbriated lateral joint cartilage and osteochondrotic 
bodies.  A 0 percent disability rating was assigned effective 
from January 17, 1996.  In June 1999 the veteran perfected an 
appeal as to the issue of entitlement to a compensable 
rating.

The issue of entitlement to service connection for 
hypertension is addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected right knee disorder is presently manifested by 
traumatic arthritis without objective evidence of abnormal 
limitation of motion or dysfunction.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's right 
knee disability have not been met.  38 U.S.C.A. § 1155; FLOYD 
D. SPENCE NATIONAL DEFENSE AUTHORIZATION ACT FOR FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records dated in September 1972 show the 
veteran incurred a right knee injury while playing football.  
The diagnoses included possible strain of the lateral 
collateral ligament.  A September 1979 examination report 
revealed right knee medial ligament laxity.  

Records dated in May 1989 show the veteran reported soreness 
and stiffness in the right leg after twisting the right knee 
during low impact aerobic training.  X-ray examination 
revealed early degenerative changes with slight sclerosis of 
the tibial plateau and squaring of the tibial plateau 
medially.  There were small osteophytes off the posterior 
aspect of the patella.

An August 1989 orthopedic examination revealed mild right 
degenerative joint disease of unknown etiology with no 
evidence of instability.  The examiner noted there was 10 
percent flexion contracture and 1.5 centimeters (cm) of 
quadriceps atrophy but no evidence of effusion, varus or 
valgus laxity, joint line tenderness, or crepitus.  
Anterior/posterior drawer, McMurray's, Lachman's, sag, and 
pivot tests were negative.  Physical therapy notes dated in 
October 1989 show the veteran reported he was pain free and 
had resumed aerobic training and running.  The examiner noted 
active range of motion within normal limits without pain.  
There was no evidence of tenderness.

During VA examination in May 1996 the veteran reported he had 
occasionally slipped and twisted his knee which caused pain, 
stiffness, and swelling, but that he had generally 
experienced no pain, stiffness, swelling, or other symptoms 
over the previous 5 years.  He reported he was relatively 
active and walked up and down stairs but that none of his 
activities had produced a problem.  The examiner noted there 
was no evidence of limitation of motion and that range of 
motion was equal bilaterally.  There was no local tenderness 
or looseness about the joint.  The diagnoses included post-
traumatic right knee strain, asymptomatic for the past 
5 years.  

At his personal hearing in January 1997 the veteran reported 
he treated his right knee at home with exercise and that his 
present problems included slight swelling and stiffness, 
especially in the mornings.  He stated he walked and played 
golf quite a bit.  He reported he experienced some swelling 
that was not severe at least once a week.  He stated he wore 
an elastic support when he walked vigorously and that he 
experienced a nagging, persistent pain to the right side of 
the knee.  

During VA examination in May 1998 the veteran reported his 
ability to participate in sports such as basketball and 
baseball was inhibited but that he was able to play golf and 
attempted to walk on a special walk-way daily.  The examiner 
noted the veteran reported pain to the knee with weight 
bearing and some occasional swelling but that he did not 
report evidence of locking, instability, water on the knee, 
or effusion.  

Physical examination revealed the veteran stood with a 5 
degree valgus.  The q-angle was not disturbed.  Range of 
motion of the knee was from 0 to 128 degrees, bilaterally, 
which the examiner stated was an acceptable normal range of 
motion for the veteran.  Thigh measurements were 22 inches at 
similar points and the veteran had excellent vastus medialis 
bulk.  Anterior and posterior drawer signs were negative.  In 
slight flexion or complete extension the collateral ligaments 
were stable; however, rotary movements of the tibia on the 
femur produced a definite grating and sounds of crepitation 
over the lateral joint margin.  The examiner noted 
impingement could not be produced.  There was no evidence of 
knee joint effusion or increased heat.  

It was noted X-ray examination revealed degenerative changes 
at the edges of the patellar groove and perimeter of the 
patella but the retropatellar joint space was well preserved.  
There were signs of early cartilaginous changes to the medial 
and lateral femoral condyles and some sharpening of the 
posterior cruciate ligament attachment at the tibial spine.  
There was also evidence of osteochondrotic bodies to the knee 
joint pouch.  The diagnoses included traumatic arthritis of 
the right knee, fimbriated lateral joint cartilage and 
osteochondrotic bodies to the right knee.

In his notice of disagreement the veteran claimed that X-ray 
evidence of arthritic changes warranted a compensable 
evaluation.  On his June 1999 VA Form 9 the veteran reported 
he experienced daily swelling to the knee and that his 
ability to climb stairs was severely inhibited.  He also 
stated he experienced lateral instability.

Analysis

Initially, the Board notes that 38 U.S.C.A. § 5107 has been 
amended to eliminate the well-grounded claim requirement and 
expand the duty to assist.  See FLOYD D. SPENCE NATIONAL DEFENSE 
AUTHORIZATION ACT FOR FY 2001, Pub. L. No. 106-398, § 1611 (2000) 
(to be codified at 38 U.S.C.A. § 5107(a)).  The Board finds, 
in this case, that all relevant facts as to the veteran's 
increased rating claim have been properly developed and that 
no further assistance is required in order to satisfy the 
duty to assist.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Ratings Schedule provides that traumatic arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5003 (2000).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; a 20 percent rating is 
warranted with involvement of 2 or more major joints and 
occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  Limitation 
of leg flexion is compensable when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).  Normal knee extension and flexion is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2000); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

In this case, medical evidence demonstrates the veteran's 
service-connected right knee disorder is presently manifested 
by traumatic arthritis without objective evidence of abnormal 
limitation of motion or dysfunction.  The May 1996 examiner 
noted there was no evidence of limitation of motion and no 
local tenderness or looseness about the knee joint.  The May 
1998 examiner noted range of motion of the knee from 0 to 
128 degrees, which the examiner stated was an acceptable 
normal range of motion for the veteran, but no evidence of 
knee joint effusion or increased heat.

Based upon the evidence of record, the Boards finds the 
veteran's traumatic arthritis causes no limitation of motion.  
Although the May 1998 range of motion study revealed motion 
from 0 to 128 degrees which is less that the VA Ratings 
Schedule definition of normal knee extension and flexion from 
0 to 140 degrees, the examiner specifically found the 
veteran's knee range of motion was normal.  It is also 
significant that the range of motion of the service-connected 
right knee was equal to the range of motion of the 
nonservice-connected left knee.  The Board further finds the 
veteran's reports of pain, swelling, and dysfunction are not 
supported by objective evidence or adequate pathology.  
Therefore, the Board must conclude that entitlement to an 
increased or staged rating is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating.


ORDER

Entitlement to an increased original (compensable) rating for 
traumatic arthritis of the right knee is denied.


REMAND

As to the issue of entitlement to service connection for 
hypertension, the Board notes VA has a statutory duty to 
assist the veteran in the development of facts pertinent his 
claim.  38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The medical evidence in this case includes a May 1998 VA 
examination report that provided a diagnosis of inadequately 
controlled hypertension.  The examiner reported specific 
blood pressure readings from the veteran's service medical 
records but failed to note the blood pressure readings on 
January 20, 1983, of 142/90 and January 28, 1987, of 140/98.  
Therefore, the Board finds that additional development is 
required prior to appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for hypertension and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran's claims file should be 
reviewed by a cardiologist for 
clarification of the May 1998 VA medical 
opinion based upon additional service 
medical reports of blood pressure 
readings on January 20, 1983, of 142/90 
and January 28, 1987, of 140/98.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform any 
examinations, tests, or studies necessary 
for an accurate assessment.  

The examiner is requested to provide an 
opinion as to whether or not the evidence 
of record demonstrates the veteran's 
hypertension had its onset during active 
service or was manifest to a degree of 
10 percent or more within one year of his 
separation from active service on June 
30, 1991.  A complete rationale for the 
opinions given should be provided.

3.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 5 -


